 


109 HRES 522 IH: Honoring the 600th anniversary of the birth of Gjergj Castrioti (Scanderbeg), statesman, diplomat, and military genius, for his role in saving Western Europe from Ottoman occupation.
U.S. House of Representatives
2005-10-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 522 
IN THE HOUSE OF REPRESENTATIVES 
 
October 27, 2005 
Mr. Rohrabacher (for himself and Mr. Lantos) submitted the following resolution; which was referred to the Committee on International Relations 
 
RESOLUTION 
Honoring the 600th anniversary of the birth of Gjergj Castrioti (Scanderbeg), statesman, diplomat, and military genius, for his role in saving Western Europe from Ottoman occupation. 
  
Whereas 600 years ago, in 1405 AD, in the White Castle of Kruja (formerly Croya), Albania, Gjergj Castrioti was born; 
Whereas at the age of 17 his father reluctantly left him with the Ottoman Turkish Sultan as a condition of peace; 
Whereas Castrioti excelled in studying history and classical languages and at an early age reached the rank of General in the Ottoman Turkish Army; 
Whereas Castrioti’s military genius and unique leadership qualities were praised by Sultan Murad, who called him Iskander Bey (now Scanderbeg), after Alexander the Great; 
Whereas while being away from his native Albanian lands, Castrioti never forgot his Albanian heritage and people; 
Whereas on October 28, 1443, after much soul-searching and in utmost secrecy, Castrioti finally decided to return home and liberate the Albanian people from Ottoman domination; 
Whereas the Battle of Nish on November 10, 1443, between Ottoman troops and the Hungarian Army (led by another freedom-fighter, Janos Hunyadi), gave Scanderbeg the perfect opportunity to accomplish his plan of return; 
Whereas on November 28, 1443, Scanderbeg returned to his native town of Kruja and raised again his flag with the double-headed eagle over the White Castle there, to the enthusiastic celebration of his people, an historical moment vividly described by the American poet Henry Wadsworth Longfellow in his lengthy epic poem, Scanderbeg; 
Whereas Scanderbeg thereafter successfully defended the Albanian people against countless attacks by the Ottoman Empire, the largest army of the period, including in 1450 the onslaught of more than 150,000 Ottoman troops led by Sultan Murad, who was ultimately defeated by vastly outnumbered Albanian foot soldiers and cavalry led by Scanderbeg at the Castle of Kruja in a bloody Homeric struggle; 
Whereas Murad’s son, Sultan Mehmed, conquered Constantinople in 1453, thus ending the Byzantine period, but was unable in 1466 and 1467 to conquer Albania, even though he commanded the largest army of the time, including up to 300,000 foot soldiers and horsemen; 
Whereas during 1460 and 1461 Gjergj Castrioti Scanderbeg brought his army to southern Italy for the second time to defend his ally, King Alphonse of Naples, against the invasion of the Lombards of southern France; 
Whereas Gjergj Castrioti united the Albanian people and established a free state of Albania, which endured for 25 years; 
Whereas according to Major General James Wolfe, commander of the British army at Quebec, Scanderbeg … excels all officers, ancient and modern, in the conduct of a small defensive army ….; and, according to noted British historian Edward Gibbon, the enthusiasm of chivalry and religion has ranked the Albanian prince with the names of Alexander the Great and Pyrrhus; 
Whereas Scanderbeg died at the town of Lyssus (now Lezha), Albania, on January 17, 1468, and Albanians resisted Ottoman occupation for another 20 years, after which the Ottomans overran Albania, forcing tens of thousands of Albanians to flee across the Adriatic Sea to the Kingdom of Naples for asylum, where their progeny still live today; 
Whereas the nation of Albania under Scanderbeg prevented the invasion of Rome and all of Italy by the Ottoman Empire, thus effectively paving the way for the Italian Renaissance; 
Whereas statues of Scanderbeg mounted on his stallion with sword in hand today grace the capitals of Italy, Austria, Hungary, Albania, and Kosova; 
Whereas Albania, including Kosova, became free again on November 28, 1912, after 425 years of Turkish Ottoman occupation, and today modern Albania and Turkey are both staunch allies of the United States of America; and 
Whereas the Republic of Albania today is resolute in joining NATO and the European Union as promptly as possible: Now, therefore, be it 
 
That the House of Representatives— 
(1)commemorates the achievements of Gjergj Castrioti Scanderbeg and the 600th anniversary of his birth; 
(2)commends Albanians everywhere for paying tribute to and honoring their valiant leader, hero, and son, Gjergj Castrioti; and 
(3)urges the United States Government to work with its European partners to accelerate the integration of Albania and a free Kosova into the European Union, in recognition of the great contribution and sacrifice made by Gjergj Castrioti and the Albanian people in saving Western Europe from Ottoman domination. 
 
